Citation Nr: 0404906	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to September 1980.  This claim is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas which denied service 
connection for schizoaffective disorder (claimed as bipolar 
disorder and depression).  

Although the RO has in effect reopened the claim (previously 
denied in June 1994) and denied it on the merits, the 
submission of new and material evidence by a claimant to 
reopen a previously denied claim is a jurisdictional matter, 
and the Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 2002).  The Board has characterized the issue 
accordingly.

In June 2003 the veteran requested a hearing at the RO before 
a Veterans Law Judge; he withdrew the request in August 2003.  

This appeal is (in part) REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington D.C.  VA will notify 
you is further action is required on your part.


FINDINGS OF FACT

1.  An unappealed rating decision in June 1994 denied service 
connection for a mental disorder based on a finding that the 
personality disorder diagnosed was not a disability for which 
VA compensation benefits may be granted.  

2.  Evidence received since the June 1994 rating decision is 
new; tends to relate to an unestablished fact necessary to 
substantiate the claim in that it shows an acquired 
psychiatric disorder, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the June 1994 rating decision denying 
service connection for a mental disorder is new and material, 
and such claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA also include a new 
definition of new and material evidence applicable to claims 
to reopen filed on or after August 29, 2001.  It applies in 
the instant case.  The duty to assist provisions of the VCAA 
do not apply until a previously denied claim has been 
reopened.  38 U.S.C.A. § 5103A(f).  All pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundness is not an issue.  The veteran was notified 
why his reopened claim for service connection was denied in 
the March 2003 RO rating decision, as well as in a statement 
of the case (SOC) in May 2003.  A January 2003 letter (prior 
to the rating on appeal) while not specifically naming 
"VCAA," advised the appellant of the evidence needed to 
establish his claim and of his and VA's respective 
responsibilities in claims development.  The May 2003 SOC 
outlined pertinent VCAA provisions.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

While the letter sent to the veteran in January 2003 advised 
him he should respond in 30 days, it went on to inform him 
that evidence submitted within one year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  At any rate, under the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ __), the Board may proceed with consideration of the 
appeal.

Finally, in light of the disposition below, and that the 
Board is undertaking further development, any technical 
notice deficiency along the way has not resulted in the 
veteran being prejudiced in any way.  See Conway v. Principi, 
No. 03-7072 (Fed. Cir. January 7, 2004).

Factual Background

The veteran's service medical records show normal psychiatric 
evaluation on October 1976 enlistment examination.  
Adjustment reaction was diagnosed in July 1978.  Alcohol 
intoxication and drug ingestion were diagnosed in August 
1979.  An October 1979 health record shows a finding of a 
questionable suicide attempt.  A suicide attempt was 
documented as part of a December 1979 clinical record; acute 
depressive reaction was diagnosed.  A July 1980 medical 
record includes a diagnosis of mixed personality disorder.  
The appellant admitted to having suicidal thoughts in the 
past (pre-service), including an attempted suicide.  On 
service separation (Chapter 13) examination in September 
1980, psychiatric evaluation was normal.  
The appellant submitted a claim seeking service connection 
for a mental condition in November 1993.  Private medical 
records received in January 1994 include a hospital discharge 
summary dated in September 1993 which shows a diagnosis of 
major depressive disorder.  

Service connection for a "mental disorder" was denied by 
the RO in June 1994; the RO found that the medical evidence 
showed the veteran's psychiatric disability was a 
"personality disorder" and that personality disorders are 
not compensable disabilities.  (The above-mentioned private 
medical record apparently was not noted by the RO in June 
1994.)  The veteran was notified of this decision in June 
1994, and did not appeal it.

In November 2002 the veteran sought to reopen a claim for 
service connection for a psychiatric disability, 
characterizing the disability claimed as "bi-polar 
disorder" and "depression".

Private medical records received in December 2002 include an 
April 1994 hospital record which shows a diagnosis of 
suicidal and major depression.  An April 2000 private 
outpatient treatment report showing an Axis I diagnosis of 
"295.70."  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) indicates this refers to "schizoaffective disorder."  

Further private medical records were received by VA in March 
2003.  These records show that on numerous occasions between 
2000 and 2002 the veteran was treated for schizoaffective 
disorder.  

Law and Regulations

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The Federal Circuit has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
While the appellant was not provided with the revised 
definition of "new and material evidence," the Board finds 
that he is not prejudiced by the decision below.

Analysis

As previously indicated, the RO denied service connection for 
a "mental disorder" in June 1994, finding that the 
appellant's diagnosed mental condition, "personality 
disorder," was not a compensable disability.  

Evidence added to the record since the June 1994 decision is 
new; tends to relate to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.  Since the previous denial was 
premised on a finding that the psychiatric disability 
diagnosed, a personality disorder, was not a compensable 
disability, evidence showing an acquired psychiatric 
disability (for which compensation may be awarded) tends to 
relate to an unestablished fact necessary to substantiate the 
claim.  As the veteran had psychiatric symptoms in service to 
which the current psychiatric disability might possibly be 
related, the new evidence raises a reasonable possibility of 
substantiating the claim.   Hence, the additional evidence 
received is both new and material, and the claim of service 
connection for a psychiatric disorder may be reopened.  




ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.


REMAND

The reopening of the claim for service connection for a 
psychiatric disorder triggers the duty to assist provisions 
of the VCAA,  which must be met prior to de novo review of 
the claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  

The veteran currently suffers from a variously diagnosed 
psychiatric disorder.  He exhibited psychiatric symptoms 
which were characterized as a personality disorder (for which 
compensation is not payable).  In hindsight, they may 
possibly be related to a currently diagnosed acquired 
psychiatric disorder (which may be compensable).  This is a 
medical question best resolved by competent medical opinion..  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be scheduled for a 
VA examination by a psychiatrist to 
determine the nature and etiology of his 
current psychiatric disability.  His 
claims file must be made available to. 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should determine the correct 
diagnosis (es) for the veteran's current 
psychiatric disability and opine whether, 
as likely as not, such disability is 
related to service/any psychiatric 
complaints therein (and, if so, in what 
way).  The examiner should explain the 
rationale for all opinions given.
2.  The RO should then readjudicate the 
veteran's claim on a de novo basis.  If 
it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



